Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C.
102 that form the basis for the rejections under this section made in this
Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1 - 8 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Selman et al (US PGPUB 2013/0269411 A1; hereinafter “Selman”). 
Regarding Claim 1; Selman teaches a method (title) for operating a multi-gas sensor (figure1 multiple gas analyzer systems 5 and 41 also see paragraphs 0067 and 0095) comprising multiple sensor elements [see paragraph 0061], wherein the multi-gas sensor (5 and 41) is configured to detect and/or sense a predefined number M of different gases [see paragraphs 0050, 0159 and 0160], the method comprising: 
providing at least one calibration input comprising (figure 8 also see paragraph 0190):
 sensor design data of the multi-gas sensor (5 and 41), which varies dependent on production process parameters (figure 1 also see paragraphs 0072, 0087 and 0092- 0095) ; and/or
 sensor production process parameter data of the multi-gas sensor (figure 1 also see paragraph 0096); and/or
 measurement results of the multi-gas sensor captured when the multi-gas sensor is exposed to one of the gases or a gas mixture to be detected and/or sensed by the multi-gas sensor [see paragraphs 0004 and 0040]; 
providing a trained neural network comprising an input layer with K input nodes (figures 2 and 5 also see paragraphs 0100 - 0102, 0144 and 0145), an output layer with L output nodes (figure 2 also see paragraphs 0043, 0062 and 0103) and at least one hidden layer (figure 2 and see paragraph 0110), wherein L, M and K are natural numbers (figures 2 and 5);
 storing each calibration input as a fixed input to a corresponding input node of the trained neural network [see paragraphs 0068 and 0069]; and 
providing a multi-gas sensor (5 and 41) output for at least a part of the gases to be detected (figure 2 also see paragraphs 0050, 0095 and 0103) and/or sensed by the multi-gas sensor (5 and 41) dependent on the trained neural network (figure 1 the network 46 also see paragraph 0090) and actual measured sensor values from the sensor elements (figures 1 and 2 also see paragraph), which are provided to corresponding input nodes of the trained neural network (figures 2 and 5 also see paragraphs 0100 - 0102, 0144 and 0145).  
Regarding Claim 2; Selman teaches, wherein the trained neural network has learned during a preceding training phase how different sensor design data and/or different sensor manufacturing data affect the sensor values of the sensor elements of the multi-gas sensor (figure 2 and 6 also see paragraphs 0117 – 10120 and 0177).  
Regarding Claim 3; Selman teaches, wherein, for a training of a neural network, a neural network learning algorithm with a feedforward propagation, a backward propagation and a gradient descent is used (figure 1 also see paragraph 0095).  
Regarding Claim 4; Selman teaches, wherein the trained neural network comprises at least two input nodes (figure 2 inlet 12  and figure 5 inlet 202 also see paragraphs 0102 and 0145), at least two output (figures 2 is not labeled and figure 5 outlet 212 also see paragraphs 0103 and 0147) nodes and at least one hidden layer (figure 2 and see paragraph 0110), and wherein each hidden layer comprises two nodes or more than two nodes (figures 2 and 5).  
Regarding Claim 5; Selman teaches, wherein the calibration input comprises (figure 8 also see paragraph 0190):
 a thickness of a gas sensitive layer of at least one of the sensor elements (figure 2 also see paragraph 0110); and/or
 a temperature during production (figure 2 and 5 temperature sensor 68 also see paragraphs 0117 and 0144); and/or
 a sheet thickness of at least one of the sensor elements (figure 2 membrane 21 also see paragraph 0110); and/or
 a roughness of at least one of the sensor elements [see paragraph 0110]; and/or
 an average gas flow in a chemical vapour deposition gas chamber (figure 2 also see 0040 and 0110); and/or
 an electrical resistance of a metal layer of at least one of the sensor elements at various conditions (figures 1 and 2 also see paragraphs 0059 and 0111); and/or
 sensor values of the multi-gas sensor (5 and 41) provided when the multi-gas sensor (5 and 41) is exposed to one of the gases to be detected (figure 6A also see paragraphs 0159 and 0160) and/or sensed by the multi-gas sensor (5 and 41); and/or sensor values of the multi-gas sensor (5 and 41) provided when the multi-gas sensor (5 and 41) is exposed to a gas mixture which comprises some or all of the gases to be detected (figure 6A also see paragraphs 0159 and 0160) and/or sensed by the multi- gas sensor (5 and 41).  
Regarding Claim 6; Selman teaches, wherein additional calibration information is provided which is included into hidden layer nodes (figure 8B also see paragraph 0190).  
Regarding Claim 7; Selman teaches an apparatus for operating a multi-gas sensor, wherein the apparatus is configured to execute the method according to claim 1 [see paragraphs 0043,0089 and 0204].  
Regarding Claim 8; Selman teaches a multi-gas sensor comprising: multiple sensor elements for different gases, wherein each of the sensor elements is configured to provide a sensor value; and the apparatus (figures 1, 2 and 5 also see paragraphs 0038, 0049 and 0160).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED E KERAMET-AMIRCOLAI whose telephone number is (571)272-4323. The examiner can normally be reached 8 - 6 in campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED E KERAMET-AMIRCOLAI/Examiner, Art Unit 2856      

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856